 

Exhibit 10.90

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 2,
2015 (the “Execution Date”), by and between Twinlab Consolidated Holdings, Inc.,
a Nevada corporation (the “Company”), and Golisano Holdings LLC, a New York
limited liability company (the “Purchaser”).

 

Recitals

 

A.           The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and, if necessary, Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

B.           The Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, 88,711,241 shares of
common stock (the “Closing Shares”), par value $0.001 per share (the “Common
Stock”) of the Company which constitutes as of immediately following the Closing
(as defined below) thirty percent (30%) of the Company’s issued and outstanding
Common Stock and a Common Stock Purchase Warrant (the “Warrant”) to purchase
additional shares of Common Stock in substantially the form attached hereto
as Exhibit A. The shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrant collectively are referred to herein as the “Warrant
Shares” and together with the Closing Shares, the “Shares.”

 

C.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (as amended,
modified, restated or supplemented from time to time, the “Registration Rights
Agreement”) pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws, and will agree to provide certain other rights
to the Purchaser.

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the Company, certain of the Company’s stockholders (the “Voting
Stockholders”) and the Purchaser are executing and delivering a Voting
Agreement, substantially in the form attached hereto as Exhibit C (as amended,
modified, restated or supplemented from time to time, the “Voting Agreement”),
pursuant to which the Voting Stockholders have agreed to vote their shares of
Common Stock in favor of electing the Purchaser’s nominee to the Company’s Board
of Directors and certain other matters.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

 

 

 

Article 1

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Acquisition” means the acquisition by the Company of all of the issued and
outstanding membership or other equity interests of the Target Company as
contemplated by the Acquisition Agreement.

 

“Acquisition Agreement” means collectively, (a) the Option Agreement, (b) the
Option Notice dated August 13, 2015, executed by the Company and delivered to
the Target Company and (c) the Unit Purchase Agreement dated September 2, 2014
(including the Disclosure Schedules and Exhibits thereto), as amended, among the
Company, the Target Company and its members.

 

“Acquisition Documents” means the Acquisition Agreement and the annexes and
exhibits attached thereto, and any other documents or agreements executed in
connection with the transactions contemplated thereunder.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of its Subsidiaries or any of their properties or any officer, director or
employee of the Company or any of its Subsidiaries acting in his or her capacity
as an officer, director or employee of the Company or any of its Subsidiaries
before or by any federal, state, county, local or foreign court, arbitrator,
governmental or administrative agency, regulatory authority, stock market, stock
exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405. With respect to the Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as the Purchaser will be deemed to be an Affiliate of the Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

2 

 

 

“Capstone Agreement” means (a) the Agreement for Limited Waiver of
Non-Circumvention Provision, dated as of July 5, 2015 (the “Capstone Waiver
Agreement”), whereby Capstone Financial Group, Inc. ("Capstone"), for a fee as
set forth therein, agreed to provide the Company with a limited waiver of the
“Noncircumvention Provision” (as defined in the Capstone Waiver Agreement) with
respect to a particular “Investor” (as defined in the Capstone Waiver
Agreement); and (b) the Compromise Agreement and Release, dated as of May 28,
2015 whereby, among other things, Capstone granted to the Company three separate
contingent call option rights to acquire from Capstone, at a call option
exercise price of $0.01 per share with respect to a number of shares of
outstanding shares of Common Stock owned by Capstone.

 

“Closing” means the closing of the purchase by the Purchaser and sale by the
Company of Shares to the Purchaser pursuant to this Agreement on the Closing
Date as provided in Section 2.1(a) hereof.

 

“Closing Date” means the date on which the last to be satisfied or waived of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be
satisfied at the Closing) shall have been satisfied or waived.

 

“Closing Shares” has the meaning set forth in the Recitals.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Common Stock Proportional Ownership” means on each date, the ratio, as of such
date, of (i) the shares of Common Stock owned by Purchaser and its Affiliates on
such date, to (ii) all shares of Common Stock which are issued and outstanding
on such date. As of the Closing Date, the Purchaser’s Common Stock Proportional
Ownership is 0.30.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Counsel” means Wilk Auslander LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
Company’s CEO and any officers of the Company who have responsibility for the
matter or matters that are the subject of the statement, provided, however, that
the CEO and such officers have conducted reasonable investigation and due
inquiry of such matter or matters.

 

“Company Material Adverse Effect” means any state of facts, change, development,
event, effect, condition, occurrence, action or omission that, individually or
in the aggregate, has resulted in or would reasonably be expected to result in
(a) a material adverse effect on the results of operations, assets, liabilities,
business or financial condition of the Company and/or its Subsidiaries, taken as
a whole, except that any of the following, either alone or in combination, shall
not be deemed a Company Material Adverse Effect: (i) effects caused by changes
or circumstances affecting general market conditions in the U.S. economy or
which are generally applicable to the industry in which the Company and/or its
Subsidiaries operates provided that such effects are not borne
disproportionately by the Company and/or its Subsidiaries, (ii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement, or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement; or (b)
any inability of the Company to perform its obligations under this Agreement,
any of the other Golisano Investment Documents or to consummate the Acquisition
in accordance with the terms of the Acquisition Documents.

 

3 

 

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Derivative Securities” means any securities of the Company which would entitle
the holder thereof to acquire at any time shares of Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

“Disclosure Materials” means (a) the Disclosure Schedules and (b) the SEC
Reports, provided, however, that (i) any information contained in any part of
any SEC Reports shall not be deemed to be an exception to any representation or
warranty by the Company in Section 3.1 unless the relevance of such item as an
exception is reasonably apparent on its face and (ii) in no event shall any risk
factor disclosure under the heading “Risk Factors” or disclosure set forth in
any “forward looking statements” disclaimer or other general statements to the
extent they are predictive or forward looking in nature that are included in any
part of any SEC Report be deemed to be an exception to any representation or
warranty, or, as applicable, a disclosure for purposes of, any provision in this
Agreement.

 

“Disclosure Schedules” means the disclosure schedules attached to this
Agreement.

 

“Disposition” has the meaning set forth in Section 4.12.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“Evaluation Date” has the meaning set forth in Section 3.1(v).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

"Excluded Securities" means (a) any shares of Common Stock issued pursuant to
the "Qualified Derivative Securities" which are referred to in the Warrant, (b)
any shares of Common Stock issued pursuant to an employee and director stock
incentive plan approved by the Board of Directors and (c) any shares of Common
Stock that are issued contemporaneously with the surrender of outstanding shares
by Thomas A. Tolworthy for no consideration.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“FDA” has the meaning set forth in Section 3.1(o).

 

4 

 

 

“Future Equity Issuance” has the meaning set forth in Section 4.14(a).

 

“Future Equity Issuance Notice” has the meaning set forth in Section 4.14(b).

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Great Harbor Securities Purchase Agreement” means that certain Stock Purchase
Agreement dated October 1, 2015 between the Company and Great Harbor Capital,
LLC, pursuant to which Great Harbor Capital, LLC agreed to purchase 41,379,310
shares of Common Stock for a purchase price of $12,000,000.

 

“Great Harbor Equity Financing Documents” means the Great Harbor Securities
Purchase Agreement and the annexes and exhibits attached thereto, and any other
documents or agreements executed in connection with such document.

 

“Great Harbor Equity Financing Transactions” means the transactions contemplated
by the Great Harbor Equity Financing Documents.

 

“Golisano Investment Documents” means this Agreement, the Registration Rights
Agreement, the Voting Agreement, the Warrant, the Irrevocable Transfer Agent
Instructions, the annexes and exhibits attached hereto and thereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit or body and any
court or other tribunal); or (d) self-regulatory organization.

 

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, priority,
right or preferential treatment of any kind, right of first refusal, preemptive
right or other restrictions of any kind.

 

“Material Contract” means any contract of the Company or any Subsidiary that has
been filed or is required to be filed as an exhibit to the SEC Reports pursuant
to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (including, for purposes
hereof, any contracts that are required to be filed as an exhibit to a Form 10).

 

5 

 

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

"New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

“New York Courts” means the state and federal courts sitting in the State of New
York.

 

“Option Agreement” means the Option Agreement dated September 2, 2014 (including
the Disclosure Schedules and Exhibits thereto), as amended by Amendment No.1
dated July 13, 2015, Amendment No. 2 dated July 14, 2015, Amendment No. 3 dated
July 15, 2015, Amendment No. 4 dated July 16, 2015 and Amendment No. 5 dated
July 17, 2015, each of which are among the Company, the Target Company and its
members.

 

“Order” means any charge, order, writ, injunction, judgment, decree, ruling,
determination, directive, award or settlement, whether civil, criminal or
administrative and whether formal or informal, applicable to the Company or the
Purchaser.

 

“Outside Date” means November 15, 2015.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Pre-Equity Issuance Notice” has the meaning set forth in Section 4.14(b).

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

 

“Press Release” has the meaning set forth in Section 4.6.

 

“Public Information Failure” has the meaning set forth in Section 4.3(b).

 

“Public Information Failure Payments” has the meaning set forth in Section
4.3(b).

 

“Purchase Price” means $25,000,000.

 

“Purchaser” has the meaning set forth in the preamble to this Agreement.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8(a).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Regulation D” has the meaning set forth in the Recitals.

 

6 

 

 

“Reporting Period” has the meaning set forth in Section 4.3(a).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities” means the Closing Shares and the Warrant.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (a) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (b) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

“Solvent” means the Company (a) owns property whose fair saleable value is
greater than the amount required to pay all of the Company’s liabilities
(including contingent liabilities, discounted by the probability of such debts
becoming due and payable), (b) is able to pay all of its liabilities as such
liabilities become due and (c) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage.

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(vi).

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Target Company” means Organic Holdings, LLC, a Delaware limited liability
company.

 

“Target Material Adverse Effect” means any state of facts, change, development,
event, effect, condition, occurrence, action or omission that, individually or
in the aggregate, has resulted in or would reasonably be expected to result in a
material adverse effect on the results of operations, assets, liabilities,
business or financial condition of the Target Company and/or its Subsidiaries,
taken as a whole, except that any of the following, either alone or in
combination, shall not be deemed a Target Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Target Company and/or its Subsidiaries operates provided that such effects are
not borne disproportionately by the Target Company and/or its Subsidiaries,
(ii) effects resulting from or relating to the announcement or disclosure of the
Acquisition or other transactions contemplated by the Acquisition Agreement, or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with the Acquisition
Agreement or its ability to consummate the transactions contemplated by the
Acquisition Agreement.

 

7 

 

 

“Tolworthy Share Surrender Transaction” means that Thomas A. Tolworthy shall
have surrendered to the Company for no consideration 53,892,009 shares of Common
Stock pursuant to a surrender agreement that is in form and substance
satisfactory to Purchaser in its sole discretion.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the “pink sheets”), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board or the OTC QB, OTC
QX or “pink sheets” tier of the OTC Markets Group, Inc.), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading Market
(other than the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is quoted in the over-the-counter market
as reported by the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTC QB, OTC QX or “pink sheets” tier of the
OTC Markets Group, Inc. (or any similar organization or agency succeeding to its
functions of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction Documents” means the Acquisition Documents, the Great Harbor Equity
Financing Documents and the Golisano Investment Documents.

 

“Transactions” means collectively (a) the Acquisition, (b) the Great Harbor
Equity Financing Transaction, (c) the Tolworthy Share Surrender Transaction, (d)
the transactions contemplated hereby and (e) the payment of fees and expenses
related thereto and hereto. 

 

“Transfer Agent” means West Coast Stock Transfer, Inc., or any successor
transfer agent for the Company.

 

“Voting Agreement” has the meaning set forth in the Recitals.

 

“Voting Stockholders” has the meaning set forth in the Recitals.

 

“Warrant” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

8 

 

 

Article 2

 

PURCHASE AND SALE

 

2.1          Closing.

 

(a)          Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, the Purchaser agrees to purchase from the Company, and the
Company agrees to sell to the Purchaser, the Securities at the Purchase Price.

 

(b)          Closing. The Closing of the purchase and sale of the Securities
shall take place remotely by exchange of documents delivered by facsimile
transmission or other electronic means as the parties may mutually agree.

 

(c)          Purchase Price Payment; Issuance of Stock Certificate. On the
Closing Date, (i) the Purchaser shall wire an amount equal to the Purchase
Price, in United States dollars and in immediately available funds, by wire
transfer to the Company’s account, as set forth in instructions previously
provided to the Purchaser, and (ii) the Company shall irrevocably instruct the
Transfer Agent to deliver to the Purchaser one or more stock certificates, free
and clear of all restrictive and other legends except as expressly provided in
Section 4.1(b) hereof or in the Golisano Investment Documents, evidencing the
Closing Shares and the Company shall issue to the Purchaser the Warrant executed
on behalf of the Company by an authorized officer of the Company and registered
in the name of the Purchaser.

 

2.2          Closing Deliveries.

 

(a)          Company Deliverables. On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to the Purchaser the following (the
“Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         the Warrant duly executed by the Company;

 

(iii)        the Voting Agreement, duly executed by the Company and the Voting
Stockholders;

 

(iv)        the Registration Rights Agreement, duly executed by the Company;

 

(v)         the documentary evidence required by Sections 5.1(g), 5.1(h), 5(i),
5(j), and 5.1(k);

 

(vi)        a copy of the duly executed Irrevocable Transfer Agent Instructions
delivered to the Transfer Agent, relating to the issuance of stock certificates,
free and clear of all restrictive and other legends except as provided in
Section 4.1(b) hereof or the Golisano Investment Documents, evidencing the
Closing Shares subscribed for by the Purchaser hereunder to be registered in the
Purchaser’s name (the “Stock Certificate”) with the original Stock Certificate
to be delivered to the address set forth in Section 6.3 following the Closing;

 

9 

 

 

(vii)       a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the articles of incorporation, as amended, and bylaws of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit E;

 

(viii)      a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Nevada, as of a date
within five (5) days of the Closing Date;

 

(ix)         a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State of the State of
New York as of a date within five days of the Closing Date; and

 

(xi)         a certified copy of the Articles of Incorporation, as certified by
the Secretary of State of the State of Nevada, as of a date within ten (10) days
of the Closing Date;

 

(xii)        a compliance certificate, dated as of the Closing Date and signed
by the Company’s Chief Executive Officer, certifying to the fulfillment of the
conditions specified in Sections 5.1(a), (b), (c), (d), (e), (f), (g), (h), (i),
(j), (k), (l) and (m), provided that (m) may be based on the CEO’s actual
knowledge, in substantially the form attached hereto as Exhibit F; and

 

(xiii)       a legal opinion of Company Counsel, dated as of the Closing Date
and in substantially the form attached hereto as Exhibit G, executed by such
counsel and addressed to the Purchaser.

 

(b)          Purchaser Deliverables. On or prior to the Closing, the Purchaser
shall deliver or cause to be delivered to the Company the following (the
“Purchaser Deliverables”):

 

(i)          this Agreement, duly executed by the Purchaser;

 

(ii)         the Registration Rights Agreement duly executed by the Purchaser;

 

(iii)        the Voting Agreement duly executed by the Purchaser; and

 

(iv)        the Purchase Price in United States dollars and in immediately
available funds, by wire transfer to the Company’s account as previously
provided to the Purchaser.

 

10 

 

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. The Company hereby
represents and warrants as of Execution Date and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to the Purchaser that, except as disclosed in the
Disclosure Materials, which shall be deemed a part hereof and shall qualify only
the representations made by the Company herein which specifically reference the
applicable Disclosure Materials and then only to the extent of the applicable
disclosure made in such Disclosure Materials:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than Twinlab Consolidation Corporation, a Delaware corporation, Twinlab
Holdings, Inc., a Michigan corporation, Twinlab Corporation, a Delaware
corporation, ISI Brands Inc., a Michigan corporation, NutraScience Labs, Inc., a
Delaware corporation, and NutraScience Labs IP Corporation, a Delaware
corporation. Except as set forth on Section 3.1(a) of the Disclosure Schedules,
the Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable, free of preemptive and similar rights
to subscribe for or purchase securities and there are no commitments for the
purchase or sale of, and no options, warrants or other rights to subscribe for
or purchase, any securities of any such Subsidiary.

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of the state of its incorporation, with the requisite
corporate power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
of its Subsidiaries is in violation of any of the provisions of its articles of
incorporation or certificate of incorporation or bylaws or other organizational
documents. The Company and each of its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have a Company
Material Adverse Effect, and no Action has been instituted, is pending, or, to
the Company’s Knowledge, has been threatened in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which the Company is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Securities)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will,
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application or insofar as indemnification and contribution provisions may be
limited by applicable law.

 

11 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and all of the other Transaction Documents to which it
is a party and the consummation by the Company of the transactions contemplated
hereby or thereby (including, without limitation, the issuance of the
Securities, the issuance of shares of Common Stock pursuant to the Great Harbor
Equity Financing Transaction Documents and the consummation of the Acquisition)
do not and will not (i) conflict with or violate any provisions of the Company’s
or any Subsidiaries’ articles of incorporation, certificates of incorporation or
bylaws or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract or (iii) subject to the Required Approvals,
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or any Subsidiary is subject (including federal and state securities
laws and regulations and the rules and regulations, assuming the correctness of
the representations and warranties made by the Purchaser herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary is bound or affected), except in the case of
clause (iii) would not individually or in the aggregate have a Company Material
Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing, if necessary, of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or application(s)
to the Principal Trading Market for the issuance and sale of the Shares and the
listing of the Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby, (v) the filings required in accordance
with Section 4.6 of this Agreement and (vi) those set forth in Section 3.1(e) of
the Disclosure Schedules, all of which have been made or obtained prior to the
Execution Date and copies of which have been provided to Purchaser
(collectively, the “Required Approvals”).

 

12 

 

 

(f)          Issuance of the Securities.

 

(i)          The Securities have been duly authorized and, when issued and paid
for in accordance with the terms of the Golisano Investment Documents, will be
duly and validly issued, fully paid and non-assessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Golisano
Investment Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock which may
be issued as Warrant Shares under the Warrant.

 

(ii)         Assuming the accuracy of the representations and warranties of the
Purchaser in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws.

 

(g)          Capitalization.

 

(i)           The authorized capital stock of the Company is as follows:

 

(A)         The authorized capital stock of the Company consists of (1)
5,000,000,000 shares of Common Stock, of which 219,505,594 shares are issued and
outstanding, and (2) 5,000,000 shares of preferred stock, par value $0.0001
(“Preferred Stock”) of which no shares are outstanding.

 

(B)         Immediately following the Closing after giving effect to the
Transactions, the authorized capital stock of the Company shall consist of (1)
5,000,000,000 shares of Common Stock, of which 295,704,136 shares will be issued
and outstanding, and (2) 5,000,000 shares of Preferred Stock, of which no shares
will be issued and outstanding.

 

(ii)  (A) all of the issued and outstanding shares of capital stock of the
Company are and immediately following the Closing will have been duly
authorized, validly issued, fully paid and non-assessable, (B) all of the issued
and outstanding shares of capital stock of the Company are and immediately
following the Closing will have been issued in compliance with all applicable
federal and state securities laws, (C) none of the issued and outstanding shares
of capital stock of the Company have been and immediately following the Closing
will have been issued in violation of any agreement, arrangement or commitment
to which the Company or any of its Affiliates is a party or is subject to or in
violation of any preemptive or similar rights of any Person. The issued and
outstanding shares of capital stock in the Company immediately following the
Closing will be held by the stockholders in the amounts shown in Section
3.1(g)(ii) of the Disclosure Schedules.

 

(iii)        Section 3.1(g)(iii) of the Disclosure Schedules sets forth, as of
immediately following the Closing after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, all
outstanding or authorized stock options and warrants relating to the capital
stock of the Company. Except as set forth on Section 3.1(g)(iii) of the
Disclosure Schedules, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of capital stock or any other interest in the Company or
such Subsidiary, as applicable. Any warrants shown on Section 3.1(g)(iii) of the
Disclosure Schedules as having been exercised are of no further force or effect,
and the named holder of such exercised warrants has no further rights under such
warrants.

 

13 

 

 

(iv)        The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Except as set forth in the Great Harbor Securities Purchase
Agreement, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Golisano Investment Documents that have not been effectively
waived as of the Closing.

 

(v)         Except for the Golisano Investment Documents and except as set forth
on Section 3.1(g)(v) of the Disclosure Schedules, there are no voting trusts,
stockholder agreements, proxies or other agreements, understandings or
obligations in effect with respect to the voting, transfer or sale (including
any rights of first refusal, rights of first offer or drag-along rights),
issuance (including any pre-emptive or anti-dilution rights), redemption or
repurchase (including any put or call or buy-sell rights), or registration
(including any related lock-up or market standoff agreements) of any shares of
capital stock or other securities of the Company.

 

(vi)        Except as set forth in Section 3.1(g)(vi) of the Disclosure
Schedules, (A) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or by which the Company is or may become
bound; (B) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company; (C) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (D)  the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; (E) the Company does not have any agreements or
arrangements pursuant to which Company warrants or other securities of the
Company would be adjusted based on failure to meet any earnings or EBITDA
targets; and (F) the Company has no liabilities or obligations required to be
disclosed in the SEC Reports (including, for purposes hereof, any liabilities
that are required to be disclosed in a Form 10-K) but not so disclosed in the
SEC Reports except liabilities or obligations incurred in the ordinary course of
business and consistent with past practice since the date of the last balance
sheet included in the SEC Reports.

 

(h)          SEC Reports.

 

(i)          The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for twelve (12) months preceding and
including the last day prior to the Execution Date or such shorter period as the
Company was required by law or regulation to file such material (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension.

 

14 

 

 

(ii)         As of their respective filing dates, or to the extent corrected by
a subsequent amendment, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has never been an issuer subject to
Rule 144(i) under the Securities Act.

 

(iii)        Each of the Material Contracts to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
of its Subsidiaries are subject has been filed (or incorporated by reference) as
an exhibit to the SEC Reports. Without limiting the foregoing, to the extent not
filed as an exhibit the Company has provided the Purchaser with true, correct
and complete copies of all waivers and amendments to all debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound. The description of the Material Contracts, documents or other
agreements contained in the SEC Reports (as the case may be) reflect in all
material respects the terms of the underlying contract, document or other
agreement. Each such Material Contract, document or other agreement is in full
force and effect and is valid and enforceable by and against the Company or the
Subsidiaries, as applicable, in accordance with its terms. Except as described
in the SEC Reports, neither the Company nor any of its Subsidiaries is in
default in the observance or performance of any term or obligation to be
performed by it under any such agreement, and no event has occurred which with
notice or lapse of time or both would constitute such a default, in any such
case which default or event, individually or in the aggregate, would result in a
Company Material Adverse Effect.

 

(iv)        To the Company’s Knowledge there is no event occurring on or prior
to the Closing Date (other than the transactions contemplated by the Transaction
Documents) that requires the filing of a Current Report on Form 8-K after the
Closing.

 

(i)          Financial Statements. The consolidated financial statements of the
Company and its consolidated Subsidiaries included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such consolidated financial statements have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries taken as a whole as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments which are not material either individually or in the
aggregate.

 

15 

 

 

(j)          Tax Matters. The Company and each of its Subsidiaries (i) has
prepared and filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, with
respect to which adequate reserves have been set aside on the books of the
Company or the applicable Subsidiary and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to so pay or file or set aside provisions for any such
tax, assessment, charge or return would not have or reasonably be expected to
have a Company Material Adverse Effect.

 

(k)          Material Changes. Since March 31, 2015, except as specifically
disclosed in the SEC Reports, (i) there have been no events, occurrences or
developments, either individually or in the aggregate that have had or would
reasonably be expected to have a Company Material Adverse Effect, (ii) neither
the Company nor any Subsidiary has incurred any material liabilities (contingent
or otherwise) other than (A) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
consolidated financial statements pursuant to GAAP or to be disclosed in filings
made with the Commission, (iii) the Company has not materially altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued in the ordinary course
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Reports and (vi) there
has not been any material change or amendment to, or any waiver of any material
right under, any Material Contract under which the Company or any Subsidiary or
any of their respective assets is bound or subject. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed in the SEC Reports.

 

(l)          Environmental Matters. The Company (i) is not in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii)  to the Company’s Knowledge does not
own or operate any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is not liable for any off-site
disposal or contamination pursuant to any Environmental Laws, and (iv) to the
Company’s Knowledge is not subject to any claim relating to any Environmental
Laws; which violation, contamination, liability or claim has had or would
reasonably be expected to have a Company Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.

 

16 

 

 

(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities, (ii) except as set forth on Section 3.1(m)(ii) of
the Disclosure Schedules, involves a claim of violation of or liability under
any federal, state, local or foreign laws governing the operations of the
Company and its Subsidiaries, including without limiting the generality of the
foregoing, laws regulating the protection of human health, including without
limiting the generality of the foregoing, laws relating to the manufacture,
processing, packaging, labeling, marketing, distribution, use, inspection,
treatment, storage, disposal, transport or handling of the Company’s or its
Subsidiaries’ products, and regulated or hazardous substances, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder, all as may be
in effect from time to time and all successors, replacements and expansions
thereof, (iii) involves injury to or death of any person arising from or
relating to any of the products of the Company or its Subsidiaries or
(iv) could, if there were an unfavorable decision, either individually or in the
aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect. During the past five years, neither the Company nor any
Subsidiary, nor to the Company’s Knowledge any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. During the
past five years, the Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

(n)          Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to result in a Company
Material Adverse Effect. None of the Company’s or any Subsidiaries’ employees is
a member of a union that relates to such employee’s relationship with the
Company, and neither the Company nor any Subsidiary is a party to a collective
bargaining agreement, and the Company believes that its relationship with its
employees is good. No executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has notified the Company or any of its
Subsidiaries that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Subsidiary. To the Company’s Knowledge, no executive officer or key
employee of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and to the Company’s Knowledge, the continued employment of each
such executive officer or key employee does not subject the Company or any
Subsidiary to any liability with respect to any of the foregoing matters,
except, in each case, matters that, individually or in the aggregate, would not
reasonably be expected to result in a Company Material Adverse Effect. The
Company and each Subsidiary is in compliance with all U.S. federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
result in, or reasonably be expected to result in, a Company Material Adverse
Effect.

 

17 

 

 

(o)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under or a violation of), any indenture,
loan or credit agreement or any other Material Contract (whether or not such
default or violation has been waived), (ii) is not in violation of any order of
any court, arbitrator or governmental body having jurisdiction over the Company
or any Subsidiary or their respective properties or assets and (iii) is or has
been in violation of, or, except as set forth in Section 3.1(o) of the
Disclosure Schedules, in receipt of notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company, including without limitation, all applicable rules and regulations of
the Food and Drug Administration (the “FDA”), and all applicable laws, statutes,
ordinances, rules or regulations (including, without limitation, the Federal
Food, Drug and Cosmetic Act of 1938, as amended and similar foreign laws and
regulations) enforced by the FDA or equivalent foreign authorities, except in
each case as would not, individually or in the aggregate, have or reasonably be
expected to result in a Company Material Adverse Effect.

 

(p)          Regulatory Permits. The Company and each of its Subsidiaries
possesses all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
business as described in the SEC Reports, including without limitation the FDA,
except where the failure to possess such permits, individually or in the
aggregate, has not had and would not have or would not reasonably be expected to
result in a Company Material Adverse Effect (“Material Permits”). Neither the
Company, nor any Subsidiary has received any notice of Actions relating to the
revocation or modification of any such Material Permits and, to the Company’s
Knowledge, there are no facts or circumstances that the Company or any
Subsidiary would reasonably expect to give rise to the revocation or
modification of any Material Permits.

 

(q)          Title to Assets. The Company and each of its Subsidiaries has good
and marketable title to all real property and tangible personal property owned
by it which is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens except liens of the Company’s senior and
subordinated lenders as disclosed in the SEC Reports and except such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries and except for Liens for the payment of federal, state or other
taxes for which appropriate reserves have been made in accordance with GAAP and
the payment of which is not delinquent or subject to penalties. Any real
property and facilities held under lease by the Company or any Subsidiary are
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made of such property and
buildings by the Company and its Subsidiaries.

 

18 

 

 

(r)          Intellectual Property. The Company and each of its Subsidiaries
owns, possesses, licenses or has other rights to use all foreign and domestic
patents, patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, copyrights, licenses, inventions,
trade secrets, technology, know-how and other intellectual and proprietary
rights and processes (collectively, the “Intellectual Property”) necessary or
material for the conduct of its businesses as now conducted as described in the
SEC Reports and, with respect to material activities, as now contemplated to be
conducted as described in the SEC Reports and which the failure to so own,
possess, license or have other rights to use would not have or reasonably be
expected to result in a Company Material Adverse Effect. Except where any such
violations or infringements would not have a Company Material Adverse Effect,
(i) to the Company’s Knowledge, the Company’s or its Subsidiaries’ use of any
such Intellectual Property in the conduct of its business as presently conducted
as described in the SEC Reports and, with respect to material activities, as now
contemplated to be conducted as described in the SEC Reports does not violate or
infringe upon the patent, trademark, copyright, trade secret or other
proprietary rights of any third parties; (ii) to the Company’s Knowledge, there
is no infringement by third parties of any such Intellectual Property;
(iii) there is no Action challenging the Company’s or any Subsidiary’s rights in
or to any such Intellectual Property; (iv) there is no Action challenging the
validity or scope of any such Intellectual Property; and (v) there is no Action
that the Company or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of other. There
is no pending or, to the Company’s Knowledge, threatened Action challenging the
Company’s or any Subsidiary’s rights in or to any Intellectual Property, or
challenging inventorship, validity or scope of any such Intellectual Property.
The Company and each of its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of its and its
Subsidiaries’ Intellectual Property, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect. None of the technology employed by the Company or any
of its Subsidiaries has been obtained or is being used by the Company or any
Subsidiary in violation of any contractual obligation binding on the Company or
any Subsidiary or, to the Company’s Knowledge, any of its or its Subsidiaries’
officers, directors or employees or otherwise in violation of the rights of any
Person, which violations would have or would reasonably be expected to have a
Company Material Adverse Effect.

 

(s)          Insurance. The Company and each of its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent in the businesses and
locations in which the Company and its Subsidiaries are engaged. Neither the
Company nor any Subsidiary has received any notice of cancellation of any such
insurance, nor to the Company’s Knowledge will it be unable to renew its
existing insurance coverage for the Company or any Subsidiary as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

19 

 

 

(t)          Acquisition; Great Harbor Equity Financing; and Solvency.

 

(i)          A true, complete and correct executed copy of the Acquisition
Documents and the Great Harbor Equity Financing Documents have been provided to
the Purchaser. Except for any amendments or modifications as have been approved
in writing by the Purchaser, the Acquisition Documents nor the Great Harbor
Equity Financing Documents have been amended or modified, no such amendment or
modification is contemplated, there are no side letters or other agreements,
contracts or arrangements related to Acquisition or the Great Harbor Equity
Financing Transactions other than as expressly set forth therein. The
Acquisition Agreement and the Great Harbor Equity Financing Documents are in
full force and effect and are the legal, valid, binding and enforceable
obligations of the Company and, to the Company’s Knowledge, each of the other
parties thereto, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws of general application relating to or affecting creditors’ rights generally
and subject to general equitable principles (whether considered in a proceeding
in equity or at law). There are no conditions or other contingencies related to
the transactions contemplated by the Acquisition Agreement or the Great Harbor
Equity Financing Documents other than as expressly set forth therein. No event
has occurred that, with or without notice, lapse of time or both, would or would
reasonably be expected to constitute a default or breach on the part of the
Company or, to the Company’s Knowledge, any other party thereto under the
Acquisition Agreement or the Great Harbor Equity Financing Documents.

 

(ii)         To the Company’s Knowledge all of the representations and
warranties made in the Acquisition Agreement by the Target and those Persons
owning equity in the Target are true, correct and complete in all respects.

 

(iii)        Assuming the satisfaction of the conditions set forth in Article 5
of this Agreement, the Company has no reason to believe that any condition to
the Closing will not be satisfied. Assuming the satisfaction of the conditions
set forth in Article 5 of this Agreement the Company will have as of the Closing
Date funds sufficient to pay the purchase price due the Persons holding equity
interests in the Target.

 

(iv)        On the Closing Date and immediately after the consummation of the
Transactions the Company and its Subsidiaries will be Solvent.

 

(u)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company or
any Subsidiary and, to the Company’s Knowledge, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

 

20 

 

 

(v)         Sarbanes-Oxley; Internal Accounting Controls. Except as disclosed
below in this Section 3.1(v), the Company and the Subsidiaries are in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the Execution Date, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
Execution Date and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries that are designed to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company and its Subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers that at the end of the period covered by that report, such disclosure
controls and procedures were not effective. This was due to the Company's lack
of documentation or testing and correction procedures of current internal
control procedures. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or are reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries except that the Company
has engaged an experienced public accountant to assist it in assessing the
Company's controls and financials and consulted with a Sarbanes-Oxley consultant
in order to assess the Company's timeline for full compliance.

 

(w)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any person or entity as a
result of the transactions contemplated by this Agreement or any of the other
Transaction Documents, no Person will have any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Company shall indemnify, pay, and hold
the Purchaser harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.

 

(x)          Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement
(without giving effect to any materiality qualifiers therein), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchaser under the Golisano Investment Documents.

 

(y)          Registration Rights. Except as set forth in Section 3.1(y) of the
Disclosure Schedules, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company. None of
the Persons listed on Section 3.1(y) of the Disclosure Schedules has piggyback
or other registration rights which would entitle them to have the shares of
Common Stock held by them registered under a registration statement that the
Company is required to file with the Commission for the Purchaser pursuant to
the Registration Rights Agreement.

 

(z)          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any “general
solicitation” or “general advertising” (as those terms are used in Regulation D)
in connection with the offer or sale of any of the Securities.

 

21 

 

 

(aa)         No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 (without giving effect
to any materiality qualifiers therein), except as disclosed in the SEC Reports
and except for the Great Harbor Equity Financing Transactions, neither the
Company nor any Person acting on its behalf has, directly or indirectly, at any
time within the past six (6) months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would (i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(bb)         Disclosure. All disclosure furnished by or on behalf of the Company
to the Purchaser regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that the Purchaser has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereto.

 

(cc)         Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the Execution Date, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all listing and
maintenance requirements of the Principal Trading Market.

 

(dd)         Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(ee)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not become an
“investment company” subject to registration under the Investment Company Act of
1940, as amended.

 

22 

 

 

(ff)         Application of Takeover Protections; Rights Agreements. The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Nevada that is or could become applicable to the Purchaser as a result
of the Purchaser and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchaser’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 

(gg)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports (including, for purposes hereof, any that are required to be
disclosed in a Form 10) and is not so disclosed or that otherwise would have or
could be reasonably expected to have a Company Material Adverse Effect.

 

(hh)         Acknowledgment Regarding the Purchaser’s Purchase of Securities.
The Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Purchaser’s
purchase of the Securities.

 

(ii)          Foreign Corrupt Practices. Neither the Company nor the
Subsidiaries, nor to the Company’s Knowledge, any agent or other person acting
on behalf of the Company or any of the Subsidiaries, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended

 

3.2          Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of Execution Date and as of the Closing Date
to the Company as follows:

 

23 

 

 

(a)          Organization; Authority. The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite limited liability company power and authority to
enter into and to consummate the transactions contemplated by the Golisano
Investment Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary limited liability company action on the part of the
Purchaser. Each Golisano Investment Document to which it is a party has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by the
Purchaser of the Golisano Investment Documents to which it is a party and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Articles of Organization or
the Operating Agreement of the Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Purchaser is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Purchaser, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder.

 

(c)          Investment Intent. The Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and that it is acquiring the
Securities as principal for its own account and not with a view to, or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, the Purchaser does not agree to hold
any of the Securities for any minimum period of time and reserves the right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. The Purchaser is acquiring the Securities hereunder in the ordinary course
of its business. The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity; the Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

 

(d)          Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and at Execution Date, it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

24 

 

 

(e)          General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)          Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

 

(g)          Access to Information. The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, officers of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of the Purchaser
or its representatives or counsel shall modify, amend or affect the Purchaser’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Golisano Investment Documents (as qualified by the Disclosure Materials).

 

(h)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that the Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor, to the knowledge of the
Purchaser, any Affiliate of the Purchaser which (i) had knowledge of the
transactions contemplated hereby, (ii) has or shares discretion relating to the
Purchaser’s investments or trading or information concerning the Purchaser’s
investments, including in respect of the Securities and (iii) is subject to the
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, and except
as otherwise provided in Section 4.12, neither the Purchaser nor any of its
Trading Affiliates makes any representation, warranty or covenant hereby that it
will not engage in Short Sales in the securities of the Company after the
effectiveness of the Registration Statement.

 

(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

25 

 

 

(j)           Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Golisano Investment Documents. The Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.

 

(k)          Reliance on Exemptions. The Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

 

(l)           No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(m)         Regulation M. The Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchaser.

 

(n)          Residency. The Purchaser’s principal executive offices are in the
State of New York.

 

(o)          Trading Market. The Purchaser acknowledges that the Securities are
quoted over-the-counter, and that no securities issued by the Company are listed
on a national securities exchange.

 

The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Golisano Investment Documents.

 

26 

 

 

Article 4

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of the
Golisano Investment Documents, the Purchaser covenants that the Shares, may only
be disposed of pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of the Purchaser, (iv) pursuant to Rule 144 (provided that
the Purchaser provides the Company with reasonable assurances (in the form of
seller and broker representation letters if required) that the Securities may be
sold pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction following the
applicable holding period or (vi) in connection with a bona fide pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and the Registration Rights Agreement and shall have the rights of the
Purchaser under this Agreement and the Registration Rights Agreement.

 

(b)          Legends. Certificates evidencing the Closing Shares and, upon
issuance the Warrant Shares, shall bear any legend as required by the “Blue Sky”
laws of any state and a restrictive legend in substantially the following form
until such time as they are not required under Section 4.1(c) (and a stock
transfer order may be placed against transfer of the certificates for the
Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

In addition, if the Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to the Purchaser shall bear a customary
“affiliates” legend.

 

27 

 

 

(c)          Removal of Legends. Subject to the Company’s right to request an
opinion of counsel as set forth in Section 4.1(a), the legend set forth in
Section 4.1(b) above shall be removable and the Company shall issue or cause to
be issued a certificate without such legend or any other legend (except for any
“affiliates” legend as set forth in Section 4.1(b)) to the holder of the
applicable Shares upon which it is stamped if (i) such Shares are registered for
resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to the effective registration statement registering the Shares for
resale, the Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Shares are sold or
transferred in compliance with Rule 144 (if the transferor is not an Affiliate
of the Company), including without limitation in compliance with the current
public information requirements of Rule 144 if applicable to the Company at the
time of such sale or transfer, and the holder and its broker have delivered
customary documents reasonably requested by the Transfer Agent and/or Company
Counsel in connection with such sale or transfer, or (iii) such Shares are
eligible for sale under Rule 144 without the requirement that the Company be in
compliance with the current public information requirements of Rule 144 and
without other restriction and Company Counsel has provided written confirmation
of such eligibility to the Transfer Agent. Any fees (with respect to the
Transfer Agent, Company Counsel or otherwise) associated with the removal of
such legend shall be borne by the Company. At such time as a legend is no longer
required for certain Shares, the Company will no later than three (3) Trading
Days following the delivery by the Purchaser to the Company or the Transfer
Agent (with concurrent notice and delivery of copies to the Company) of a
legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, and together with such other customary documents as
the Transfer Agent and/or Company Counsel shall reasonably request), deliver or
cause to be delivered to the transferee of the Purchaser or the Purchaser, as
applicable, a certificate representing such Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1.

 

(d)          Irrevocable Transfer Agent Instructions. The Company shall issue
Irrevocable Transfer Agent Instructions to its Transfer Agent, and any
subsequent Transfer Agent. The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions or
instructions consistent therewith or otherwise contemplated hereby or thereby or
by the other Transaction Documents or such other documents as the Transfer Agent
may request in connection with any such instructions will be given by the
Company to its Transfer Agent in connection with this Agreement, and that the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in and subject to the terms of this
Agreement, the other Golisano Investment Documents and applicable law.

 

(e)          Acknowledgement. The Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. Purchaser acknowledges that the delivery of
the Irrevocable Transfer Agent Instructions and any removal of any legends from
certificates representing the Shares as set forth in this Section 4.1 is
predicated on the Company’s reliance upon the Purchaser’s acknowledgement in
this Section 4.1(e).

 

4.2          Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Golisano Investment Documents, including without limitation its obligation to
issue the Shares pursuant to the Golisano Investment Documents, are, subject to
the terms and conditions expressly set forth in this Agreement, with respect to
the Closing Shares, and the Warrant, with respect to the Warrant Shares,
unconditional and absolute and not subject to any right of set-off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against the Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

 

28 

 

 

4.3          Furnishing of Information.

 

(a)          Until such time that the Purchaser no longer owns Securities (the
“Reporting Period”), the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after Execution Date
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act. Without limiting any of the
Company’s obligations under the Registration Rights Agreement, during the
Reporting Period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchaser to sell the Shares under Rule 144. Without limiting any of the
Company’s obligations under the Registration Rights Agreement, the Company
further covenants that it will take such further action as any holder of the
Shares may reasonably request, to the extent required from time to time to
enable such Person to sell the Shares without registration under the Securities
Act, including without limitation, within the requirements of the exemption
provided by Rule 144.

 

(b)          At any time commencing on the Closing Date and ending at such time
that all of the Shares may be sold without the requirement for the Company to be
in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to the Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2%) of
the aggregate Purchase Price paid for the Shares held by the Purchaser on the
day of a Public Information Failure and on every thirtieth (30th) day (pro-rated
for periods totaling less than thirty days) thereafter until the earlier of (i)
the date such Public Information Failure is cured, and (ii) such time that such
public information is no longer required for the Purchaser to transfer the
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (A) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (B) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit the Purchaser’s right to pursue
actual damages for the Public Information Failure, and the Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief. 

 

29 

 

 

4.4          Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as and if required under Regulation D and to
provide a copy thereof to the Purchaser, if the Purchaser so requests in
writing, promptly after such filing. The Company shall take such action as the
Company shall reasonably determine is necessary in order to qualify the
Securities for sale to the Purchaser at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), which, subject to
the accuracy of the Company’s and the Purchaser’s representations and warranties
set forth herein, shall consist of the submission of all filings and reports
relating to the offer and sale of the Securities pursuant to Rule 506 of
Regulation D required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date, and shall provide
evidence of any such action so taken to the Purchaser, if Purchaser so requests,
in writing.

 

4.5          No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that the Affiliates of the Company
shall not, sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchaser, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

4.6          Securities Laws Disclosure; Publicity. Within the time required by
the Exchange Act, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents).
From and after the filing of the Form 8-K, Purchaser shall not be in possession
of any material, non-public information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Form 8-K unless the Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in this Section 4.6, to maintain
the confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

 

4.7          Non-Public Information. Except with respect to the material terms
and conditions of the Transactions, the Company shall not and shall cause each
of its officers, directors, employees and agents, not to, provide any Purchaser
with any information the Company believes is material, non-public information
regarding the Company from and after the filing of the Press Release without the
express written consent of the Purchaser, unless prior thereto the Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.

 

30 

 

 

4.8          Indemnification.

 

(a)          Indemnification of the Purchaser. Subject to this Section 4.8, the
Company will indemnify and hold the Purchaser and its managers, officers,
members, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling Person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any the Purchaser
Party may suffer or incur, as a result of, relating to or arising out of (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Golisano Investment Documents
or (b) any action instituted against the Purchaser Parties in any capacity, or
any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by the Golisano Investment Documents (except to the
extent such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under this Agreement or in the other
Golisano Investment Documents). The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
a Purchaser Party, shall not be limited or otherwise affected by or as a result
of any information furnished to, or any investigation made by or knowledge of,
any Purchaser Party or any representative of any Purchaser Party.

 

(b)          Conduct of Proceedings Involving Indemnification. Promptly after
receipt by any Person (the “Indemnified Person”) of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any Action in respect of which indemnity may be sought pursuant to
Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the assumption of the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such Action, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such Action
and to employ counsel reasonably satisfactory to such Indemnified Person in such
Action; or (iii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened Action in respect of which any
Indemnified Person is a party, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
Action.

 

31 

 

 

(c)          Other Indemnification Terms. The indemnification required by this
Section 4.8 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or are
incurred. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Purchaser Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.

 

4.9          Reservation of Shares of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue Shares pursuant
to this Agreement and Warrant Shares pursuant to any exercise of the Warrant.

 

4.10        Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market any additional shares listing application that may be required by such
Trading Market covering all of the Shares and shall use its commercially
reasonable efforts to take all steps necessary to maintain, so long as any other
shares of Common Stock shall be so listed, such listing.

 

4.11        Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder solely for funding the purchase price due from
the Company under the Acquisition Agreement.

 

4.12        Dispositions and Confidentiality After Execution Date. The Purchaser
shall not, and shall cause its Trading Affiliates not to: (a) sell, offer to
sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to (collectively, a “Disposition”) the Shares; or (b) engage in any
hedging or other transaction which is designed or could reasonably be expected
to lead to or result in a Disposition of the Shares by the Purchaser or a
Trading Affiliate, except, in each case, for Dispositions pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In addition, the Purchaser agrees that for so long
as it owns any Common Stock, it will not enter into any Short Sale of Shares
executed at a time when the Purchaser has no equivalent offsetting long position
in the Common Stock. For purposes of determining whether the Purchaser has an
equivalent offsetting long position in the Common Stock, shares that the
Purchaser is entitled to receive within sixty (60) days (whether pursuant to
contract or upon conversion or exercise of convertible securities) will be
included as if held long by the Purchaser. The Purchaser covenants that neither
it nor any Person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from Execution Date until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6 or (ii) this Agreement is terminated in full pursuant
to Section 6.16. The Purchaser understands and acknowledges that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Division of Corporation Financing Compliance and Disclosure
Interpretation 239.10 regarding short selling.

 

32 

 

 

4.13        Acquisition and Great Harbor Equity Financing Transactions.

 

(a)          The Company shall not permit any amendment or modification to be
made to, or any waiver of any provision or remedy under, the Acquisition
Documents or the Great Harbor Equity Financing Documents without Purchaser’s
prior written consent.

 

(b)          The Company shall give the Purchaser prompt notice: (i) of any
breach or default (or any event or circumstance that, with or without notice,
lapse of time or both, could reasonably be expected to give rise to any breach)
by any party to the Acquisition Documents or the Great Harbor Equity Financing
Documents; (ii) of the receipt of any written notice or other written
communication from any Person with respect to (A) any breach, default,
termination or repudiation by any party to the Acquisition Documents or the
Great Harbor Equity Financing Documents , or (B) any dispute or disagreement
between or among any parties to the Acquisition Documents or the Great Harbor
Equity Financing Documents ; and (iii) if, for any reason, the Company believes
in good faith that there is a dispute or disagreement between or among any
parties to the Acquisition Documents or the Great Harbor Equity Financing
Documents .

 

4.14        Participation in Future Financing.

 

(a)          Upon any issuance by the Company of New Securities (other than the
Excluded Securities) for cash consideration, Indebtedness or a combination
thereof (a “Future Equity Issuance” ), the Purchaser shall have the right to
participate in the Future Equity Issuance up to an amount equal to its Common
Stock Proportional Ownership of the New Securities on the same terms, conditions
and price provided for in the Future Equity Issuance. This right of
participation in any Future Equity Issuance shall be in addition to the
Purchaser’s right to purchase additional shares of Common Stock under the
Warrant.

 

(b)          No less than fifteen (15) Business Days prior to the expected
consummation of a Future Equity Issuance, the Company shall deliver to the
Purchaser a written notice of its intention to effect a Future Equity Issuance
(“Pre-Equity Issuance Notice”), which Pre-Equity Issuance Notice shall ask the
Purchaser if it wants to review the details of such equity issuance (such
additional notice, a “Future Equity Issuance Notice”). Upon the Purchaser’s
request, and only upon a request by the Purchaser, for a Future Equity Issuance
Notice, the Company shall within two days after such request, deliver to the
Purchaser a Future Equity Issuance Notice. The Future Equity Issuance Notice
shall describe in reasonable detail the proposed terms of the Future Equity
Issuance, the amount of proceeds intended to be raised thereunder, the intended
use of proceeds and the Person or Persons through or with whom such Future
Equity Issuance is proposed to be effected and shall include as an attachment a
term sheet or similar document relating thereto setting forth all of the
material terms of the Future Equity Issuance.

 

(c)          If the Purchaser desires to participate in a Future Equity Issuance
it must provide written notice to the Company by not later than 5:00 p.m. (New
York City time) on the 10th Business Day after it has received the Future Equity
Issuance Notice that such Purchaser is willing to participate in the Future
Equity Issuance, and stating the amount of the Purchaser’s participation.

 

33 

 

 

(d)          If the Company does not receive from the Purchaser a request for a
Future Equity Issuance Notice as of the deadline set forth in Section 4.14(b)
above or if a request is made for the Future Equity Issuance Notice and the
Company does not receive an election to participate in the Future Equity
Issuance as of the deadline set forth in Section 4.14(c) above, then the
Purchaser shall be deemed to have notified the Company that it does not elect to
participate in the Future Equity Issuance pursuant to this Section 4.14.

 

(e)          If by 5:00 p.m. (New York City time) on the 10th Business Day after
the Purchaser has received a Future Equity Issuance Notice, it does not receive
a notification by the Purchaser of its willingness to participate in the Future
Equity Issuance in an amount that is for the Purchaser’s full Common Stock
Proportional Ownership amount of the New Securities being issued in the Future
Equity Issuance, then the Company may effect the that portion of such Future
Equity Issuance that could have been purchased by the Purchaser (together with
the remaining balance of the Future Equity Issuance) on the terms and with those
Persons set forth in the Future Equity Issuance Notice.

 

(f)          The Company and the Purchaser agree that if the Purchaser elects to
participate in a Future Equity Issuance, the transaction documents related to
the Future Equity Issuance shall not include any term or provision whereby the
Purchaser shall be required to agree to any restrictions on trading as to any of
the securities purchased pursuant to this Section 4.14 or be required to consent
to any amendment to or termination of, or grant any waiver, release or the like
under or in connection with, this Agreement or any of the other Golisano
Investment Documents, without the prior written consent of the Purchaser.

 

(g)          Notwithstanding anything to the contrary in this Section 4.14 and
unless otherwise agreed to by the Purchaser, the Company shall either confirm in
writing to the Purchaser that the transaction with respect to the Future Equity
Issuance has been abandoned or shall publicly disclose its intention to issue
the securities in the Future Equity Issuance, in either case in such a manner
such that the Purchaser will not be in possession of any material, non-public
information, by the twentieth (20th) Business Day following delivery of the
Future Equity Issuance Notice. If by such twentieth (20th) Business Day, no
public disclosure regarding a transaction with respect to the Future Equity
Issuance has been made, and no notice regarding the abandonment of such
transaction has been received by the Purchaser, then such transaction shall be
deemed to have been abandoned and the Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries that relates to the Future Equity Issuance.

 

Article 5

CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to the Obligations of the Purchaser to
Purchase Securities at the Closing. The obligation of the Purchaser to acquire
Securities at the Closing is subject to the fulfillment to the Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by the Purchaser:

 

34 

 

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Golisano Investment Documents to be performed, satisfied or
complied with by it at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals, except for those set forth in clauses (i),
(ii), (iii) and (v) of Section 3.1(e), which may be obtained after the Closing),
all of which shall be and remain so long as necessary in full force and effect.

 

(e)          No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission.

 

(f)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(g)          Tolworthy Surrender of Shares of Common Stock. The Tolworthy Share
Surrender Transaction shall have been consummated, and Thomas A. Tolworthy shall
have confirmed in writing to the Company and the Purchaser that he has no
further right to purchase additional shares of Common Stock pursuant to any
existing contractual agreement except for (i) shares that he may be eligible to
receive pursuant to applicable employee stock incentive programs pursuant to his
employment agreement with the Company, and (ii) any pre-emptive right agreement
approved by both the Board and the Purchaser.

 

(h)          Amendments to Derivative Securities to Remove Anti-Dilution
Adjustment. All Derivative Securities issued by the Company as of or prior to
the Execution Date (including those issued by the Company in June 2015) shall be
amended, on terms and conditions satisfactory to Purchaser in its sole
discretion to remove any ratchet anti-dilution or similar provisions that would
result in a price or share adjustment and copies of all such amendments shall
have been provided to Purchaser and be satisfactory to Purchaser; provided,
however this shall not apply to warrants originally represented by Warrant No.
W-2 issued to Penta Mezzanine SBIC Fund I, LP on February 6, 2015 for the
purchase of 4,960,740 shares of Common Stock, Warrant Nos. 2015-2 and 2015-3
issued to JL-BBNC Mezz Utah, LLC on January 22, 2015 for the purchase of
1,164,700 shares of Common Stock respectively, or Warrant No. 2015-13 issued to
JL Properties, Inc. on April 30, 2015 for the purchase of 465,880 shares of
Common Stock. Without limiting the foregoing, none of the Derivative Securities
(other than the warrants originally represented by Warrant Nos. W-2, 2015-2,
2015-3, and 2015-13) shall have any anti-dilution adjustment as a result of the
Transaction.

 

35 

 

 

(i)           Capstone Agreement Amendment. The Capstone Agreement shall have
been amended in form and substance acceptable to Purchaser in its sole
discretion and copy of the fully executed amendment shall have been provided to
the Purchaser.

 

(j)           Consummation of Great Harbor Equity Financing. The Great Harbor
Equity Financing Transactions shall have been consummated pursuant to the Great
Harbor Equity Financing Documents without giving effect to any modifications,
consents, amendments or waivers thereto unless the Purchaser shall have provided
its written consent thereto, and the Company shall have provided Purchaser with
duplicate copies of the executed Great Harbor Equity Financing Documents
evidencing such consummation.

 

(k)          Consummation of Acquisition. The Acquisition shall have been (or,
substantially contemporaneously with the Closing hereunder, will be) consummated
pursuant to the Acquisition Agreement without giving effect to any
modifications, consents, amendments or waivers thereto unless the Purchaser
shall have provided its written consent thereto, and the Company shall have
provided Purchaser with duplicate copies of the executed Acquisition Documents
evidencing such consummation.

 

(l)           No Company Material Adverse Effect. Since March 31, 2015, there
shall not have been any effect, change, condition, fact, development, occurrence
or event that has had, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on the Company or its Subsidiaries.

 

(m)         No Target Company Material Adverse Effect. Since March 31, 2015,
there shall not have been any effect, change, condition, fact, development,
occurrence or event that has had, or would reasonably be expected to have,
individually or in the aggregate, a Target Company Material Adverse Effect.

 

(n)          Due Diligence. Purchaser shall have completed and be satisfied in
its sole discretion its financial, business and legal due diligence with respect
to the Company and its Subsidiaries and the Target Company.

 

(o)          Debt Waiver and Amendments.

 

(i)          The Company shall have received waivers of any and all defaults or
events of default under its credit facilities with MidCap Funding X Trust, Penta
Mezzanine SBIC Fund I, L.P. and JL-Mezz Utah, LLC (f/k/a JL-BBNC Mezz Utah,
LLC), and amendments to the credit agreements, loan agreements or any other
agreements of any kind with such lenders, and fully executed copies thereof and
waivers and amendments satisfactory in form and substance to the Purchaser shall
be provided to the Purchaser.

 

(ii)         The Purchaser shall have received a certificate in the form of
Exhibit H hereto executed by the Company’s General Counsel.

 

36 

 

 

(p)          Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.

 

5.2          Conditions Precedent to the Obligations of the Company to sell
Securities at the Closing. The Company’s obligation to sell and issue the
Securities to the Purchaser at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a different specified date.

 

(b)          Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Golisano Investment Documents to be performed, satisfied or
complied with by the Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Golisano Investment Documents.

 

(d)          Purchaser Deliverables. The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)          Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.

 

Article 6

MISCELLANEOUS

 

6.1          Fees and Expenses.

 

(a)          The Company shall pay and be responsible for all of its own fees
and expenses, including its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by Company in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

(b)          Without regard to whether the Closing occurs, the Company shall pay
and be responsible for all of Purchaser’s reasonable fees and expenses,
including its advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by Purchaser in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all of such fees and expenses incurred by Purchaser prior to the
Closing, at the time of Closing and thereafter within ten (10) days following a
request therefor by Purchaser which is accompanied by written invoice
documenting in reasonable detail such fees and expenses of Purchaser (but not
requiring detail time entries by the Purchaser's counsel). The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Securities to the Purchaser.

 

37 

 

 

6.2          Entire Agreement. The Golisano Investment Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter thereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchaser will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Golisano Investment Documents.

 

6.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (b) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company: Twinlab Consolidated Holdings, Inc.   632 Broadway, Suite 201
  New York, New York 10012   Attention: General Counsel     With a copy to
(which shall not Wilk Auslander LLP constitute notice to the Company): 1515
Broadway   New York, New York, 10036   Attention:  Joel I. Frank     If to the
Purchaser: Golisano Holdings LLC One Fishers Road   Pittsford, New York 14534  
Attention:  B. Thomas Golisano, Member     With a copy to (which shall not Woods
Oviatt Gilman, LLP constitute notice to the Purchaser): Two State Street  
Rochester, New York 14614   Attention:  Gordon E. Forth

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

38 

 

 

6.4          Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.5          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Golisano Investment
Documents.

 

6.6          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company’s assets). The Purchaser may assign its rights hereunder in whole or in
part to any Person to whom the Purchaser assigns or transfers any Securities in
compliance with the Golisano Investment Documents and applicable law, provided
such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchaser.”

 

6.7          No Third-Party Beneficiaries. Except with respect to Section 4.8,
which may be enforced by any Purchaser Party, this Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.8          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof; provided,
however, that, the laws of the State of Delaware will govern (i) whether a
Target Material Adverse Effect has occurred, (ii) compliance with any
representations regarding the Acquisition Documents and (iii) whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Documents. Each party agrees that all Actions concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Golisano Investment Documents (whether brought against a party hereto
or its respective Affiliates, employees or agents) shall be commenced
exclusively in the New York Courts. Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Golisano Investment Documents), and hereby irrevocably waives, and agrees
not to assert in any Action, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Action has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Action by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

39 

 

 

6.9          Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities. The agreements and
covenants contained herein shall survive the Closing for the applicable statute
of limitations.

 

6.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.

 

6.12        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

40 

 

 

6.13        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Golisano
Investment Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14        Payment Set Aside. To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Golisano Investment Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15        Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the Execution Date, each
reference in any Golisano Investment Document to a number of shares or a price
per share shall be deemed to be amended to appropriately account for such event.

 

6.16        Termination.

 

(a)          This Agreement may be terminated and the sale and purchase of the
Securities abandoned at any time after the Execution Date and prior to the
Closing by:

 

(i)          mutual written consent of the Company and the Purchaser; or

 

(ii)         either the Company or the Purchaser, upon written notice to the
other, if the Acquisition Agreement is terminated at any time;

 

(iii)        either the Company or the Purchaser, upon written notice to the
other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the earlier of (i) the Outside Date, or (ii) October 30,
2015, unless the Purchaser has provided written consent to an extension in its
sole discretion; provided, however, that the right to terminate this Agreement
under this Section 6.16 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time.

 

41 

 

 

6.17        Effect of Termination. In the event of the termination of this
Agreement as provided in Section 6.16, this Agreement shall be of no further
force or effect provided, however, that: (a) this Article 6 shall survive the
termination of this Agreement and shall remain in full force and effect, and (b)
the termination of this Agreement shall not relieve any party from any liability
for any breach of this Agreement or fraud or impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement or the other Golisano Investment Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

42 

 

 

In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy   Title:  President and Chief Executive Officer      
  GOLISANO HOLDINGS LLC         By: /s/ B. Thomas Golisano   Name:  B. Thomas
Golisano   Title:    Member

 

 

 

 

EXHIBITS:

 

A:Form of Warrant

B:Form of Registration Rights Agreement

C:Form of Voting Agreement

DIrrevocable Transfer Agent Instructions

E:Form of Secretary’s Certificate

F:Form of Compliance Certificate

G:Form of Legal Opinion

H:Form of Section 5.1(o) Officer’s Certificate

 

 

 

 

EXHIBIT A

Form of WARRANT

 

See attached.

 

 

 

 

EXHIBIT b

Form of REGISTRATION RIGHTS Agreement

 

See attached.

 

 

 

 

EXHIBIT C

Form of VOTING Agreement

 

See attached.

 

 

 

 

EXHIBIT d

Form of Irrevocable Transfer Agent Instructions

 

[_________], 2015

[Transfer Agent]
____________________

____________________

____________________

Attn: [____________]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
_________, 2015 (the “Agreement”), by and between Twinlab Consolidated Holdings,
Inc., a Nevada corporation (the “Company”), and [__________________] (including
permitted transferees, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Shares”) of Common Stock of the Company, par value
$0.001 per share (the “Common Stock”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to (i) issue,
promptly following the date hereof, certificates representing the Shares bearing
the legend set forth herein below, in the names of the Holders and the number of
Shares as set forth in the attachments delivered herewith, and to deliver such
certificates within three (3) business days after the date hereof to the address
for each such Holder as set forth on such attachments delivered herewith, and
(ii) issue certificates representing shares of Common Stock upon transfer or
resale of the Shares, which certificates shall or shall not bear the legend set
forth herein below as described below.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that a registration statement
covering resales of the Shares has been declared effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), a copy of such registration statement and any
other documents reasonably requested by you from the applicable Holder (and
provided that you have not received written instruction from the Company or its
legal counsel that such registration statement has been suspended or is no
longer effective), (b) written confirmation from the Company’s legal counsel
that the Shares are eligible for sale in conformity with Rule 144 under the
Securities Act (“Rule 144”) and customary documentation from a Holder and its
broker with respect to a sale pursuant to Rule 144, or (c) written confirmation
from the Company’s legal counsel that the Shares are eligible for sale without
the requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction in conformity
with Rule 144, then, unless otherwise required by law, within three (3) business
days of your receipt of certificate of Common Stock and documentation required
pursuant to clause (a) or (b) above, as applicable, or a request from a Holder
for the issuance of an unlegended certificate in the event that you have
received the written confirmation set forth in clause (c) above, you shall issue
the certificates representing the Shares registered in the names of the
purchaser of such Shares or the Holder, as the case may be, and such
certificates shall not bear any legend restricting transfer of the Shares
thereby and should not be subject to any stop-transfer restriction.

 

 

 

 

All certificates representing the Shares issued pursuant to the instruction set
forth in clause (i) of the second paragraph of this letter shall bear the
following legend (and, solely to the extent instructed to you by the Company or
its legal counsel, a customary “affiliates” legend), and, in the event that you
have not received the documentation required pursuant to clause (a), (b) or (c)
of the immediately preceding paragraph, then the certificates representing any
shares of Common Stock issued pursuant to the instruction set forth in clause
(ii) of the second paragraph of this letter shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,       TWINLAB CONSOLIDATED HOLDINGS, INC.         By:  
Name:  Thomas A. Tolworthy   Title:  President and Chief Executive Officer

 

Acknowledged and Agreed:

 

TRANSFER AGENT:

 

By:   Name:    Title:    

 

Date:   

 

 

 

 

EXHIBIT e

Form of Secretary’s Certificate

 

Date: October ___, 2015

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Twinlab Consolidated Holdings, Inc., a Nevada corporation
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of October ___, 2015, by and between the
Company and the Purchaser party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1.          Attached hereto as Exhibit A is a true, correct and complete copy of
the resolutions duly adopted by the Board of Directors of the Company at a
meeting of the Board of Directors held on, or by unanimous written consent dated
__________, 2015. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.          Attached hereto as Exhibit B is a true, correct and complete copy of
the Articles of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Articles of Incorporation, the same being in full
force and effect in the attached form as of the date hereof.

 

3.          Attached hereto as Exhibit C is a true, correct and complete copy of
the Bylaws of the Company and any and all amendments thereto currently in
effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.

 

4.          Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name   Position   Signature           Thomas A. Tolworthy   President and Chief
Executive Officer                        

 

 

 

 

In Witness Whereof, the undersigned has executed this Secretary’s Certificate as
of the date first written above.

 

    Richard H. Neuwirth   Secretary

 

I, Thomas A. Tolworthy, President and Chief Executive Officer of the Company,
hereby certify that Richard H. Neuwirth is the duly elected, qualified and
acting Secretary of the Company and that the signature set forth above is his
true signature.

 

    Thomas A. Tolworthy   President and Chief Executive Officer

 

 

 

 

EXHIBIT f

COMPLIANCE CERTIFICATE

 

See attached.

 

 

 

 

EXHIBIT G

Form of legal opinion

 

See attached.

 

 

 

 

EXHIBIT H



Section 5.1(o) Officer’s Certificate

 

See attached.

 

 

 

